department of the treasury internal_revenue_service washington d c _ tax_exempt_and_government_entities_division dec uniform issue lists tep rat xxx xxx legend taxpayer a ira x xxx xxx plan y xxx amount xxx amount xxx dear xxx this is in response to your request dated date as supplemented by correspondence dated date and date in which you request waivers of the 60-day rollover requirements contained in sec_408 and sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount and a distribution from plan y totaling amount taxpayer a asserts that her failure to accomplish rollovers within the relevant 60-day periods prescribed by sec_402 and sec_408 of the code was due to her financial instability during a time of employment insecurity which was exacerbated by other stressful experiences taxpayer a has represented that she decided to withdraw amount and amount in order to secure financial stability during a time of employment insecurity and that following these distributions she experienced numerous stressful demands upon her time including investigations related to her former employer and medical examinations taxpayer a asserted that her employment insecurity and its attendant lack of financial stability made it impractical to rollover the distributions of amount and amount during the relevant 60-day periods due to the termination of her employment taxpayer a’s income was limited to unemployment_compensation and she faced expenses for cobra premiums to extend her health insurance and for medical examinations taxpayer a represents that she decided to withdraw amounts from her retirement_funds in order to secure financial stability for herself and her children after withdrawing the retirement_funds taxpayer a had numerous stressful demands on her time including investigations involving a prior employer her medical examinations educating herself about her rights and responsibilities her job search and her self- employment efforts in addition as a result of the termination of her employment taxpayer was unable to complete the purchase of a personal_residence experienced additional financial expenses due to repairs required for her personal_residence and also had the additional financial expense of car repairs all of which placed further demands on her time taxpayer a also asserts that given her financial circumstances had she completed the rollovers of amount and amount she may have experienced adverse health consequences and a worsening of her existing health condition due to the stress of the many financial expenses taxpayer a has now reached into her credit line in order to maintain financial stability based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirements contained in sec_402 and sec_408 of the code with respect to the distributions of amount and amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shail not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira or from a qualified_retirement_plan where the individual intended to complete a rollover to another ira or qualified_plan within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability taxpayer a has represented that she decided to withdraw amount and amount in order to secure financial stability during a time of employment insecurity and that following these distributions she experienced numerous stressful demands upon her time including investigations related to her former employer and medical examinations taxpayer a asserted that her employment insecurity and its attendant lack of financial stability made it impractical to rollover the distributions of amount and amount during the relevant 60-day periods we find that taxpayer a has not alleged that her failure to complete a timely rollover was due to any of the circumstances enumerated in revproc_2003_16 therefore the service declines to waive the 60-day rollover requirement with respect to the distributions of amount from ira x and amount from plan y no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxx at xxx please address all correspondence to se t ep ra t3 sincerely yours ke oe cal laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
